[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               May 31, 2007
                             No. 06-12832                  THOMAS K. KAHN
                       ________________________                CLERK

                   D. C. Docket No. 04-22985-CV-JLK

ALCIDES ACOSTA,
ACOSTA FARMS, INC.,

                                                     Plaintiffs-Appellants,


                                  versus


U.S. DEPARTMENT OF AGRICULTURE,

                                                     Defendant-Appellee.



                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (May 31, 2007)

Before ANDERSON, BARKETT and COX, Circuit Judges.

PER CURIAM:
      After oral argument and careful consideration, we conclude that the

particular arguments asserted by appellants on appeal do not persuade us that the

Department’s interpretation of the relevant statute is unreasonable. The South

Florida Water Management District owns the land and the trees, and suffered the

loss when the trees were destroyed. Appellants do not seem to assert that they

suffered the loss; and in light of the fact that their year-to-year lease renewals are

subject to termination on written notice, they clearly have failed to prove that they

suffered the loss. We agree with the district court that the statutory term “grower”

is sufficiently ambiguous so that the Department’s interpretation of it to include the

owner of the trees is not unreasonable under the circumstances of this case.

      AFFIRMED.




                                            2